Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/177,865 which was filed on 11/01/2018. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered. 

Response to Amendment
In the reply filed 2/16/2021, claims 1, 10, 15, 18 and 21-22 have been amended. No additional claims have been added or cancelled.  Accordingly claims 1-5, 7-8, and 10-22 stand pending.

Response to Arguments



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US6530008), hereinafter Lin, in view of Hind (US2018/0247072), Behnen et al. (US2008/0244433), hereinafter Behnen, and Bakke et al. (US2018/0121503), hereinafter Bakke.

Regarding Claim 1:
Lin teaches:
A method comprising: determining a set of sizes for size bucket indexes of an indexing structure (Lin, abstract, column 2 lines 36-55, note allotting buckets in a storage medium and setting size limitations for a database index.  Since the set of sizes is used for indexes, this is interpreted as determining a set of sizes for size bucket indexes and when combined with the other references this would be used for search indexes as taught by Behnen); 

utilizing the indexing structure by mapping the specified record size value to one or more of the size bucket indexes (Lin, abstract, figure 3, column 1 line 59 – column 2 line 4, column 2 lines 36-64, note assigned records to the appropriate bucket for the bucket-index based on record size.  Since the set of sizes is used for indexes, this is interpreted as determining a set of sizes for size bucket indexes and when combined with the other references this would be used for search indexes as taught by Behnen)
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Lin, abstract, figure 1 and 2, column 2 lines 36-55, note the use of database, e.g. storage medium, note network switches contain processors).

	associating textual string size labels with respective ones of the size bucket indexes;
receiving one or more queries to the plurality of records, a given one of the queries specifying a record size value; and 
processing the given query utilizing the indexing structure by mapping the specified record size value to one or more of the size bucket indexes;
wherein mapping the specified record size value to the one or more size bucket index comprises: determining whether the specified record size value matches any of the textual string size labels; 
responsive to determining that the specified record size value matches a given one of the textual string size labels, returning each of at least a subset of the records from a given one of the size bucket indexes associated with the given textual string size label; and
responsive to determining that the specified record size value does not match any of the textual string size labels, rounding the specified record size value to one or more nearest ones of the textual string size labels and returning a subset of the records matching the specified record size value from the one or more of the size bucket indexes associated with the one or more nearest ones of the textual string size labels;

Hind is in the same field of endeavor, information retrieval; 
Hind teaches:
	associating textual string size labels with respective ones of the size bucket indexes (Hind, [0035, 0037-0038], note facet file size categories, note allowing the user 
receiving one or more queries to the plurality of records, a given one of the queries specifying a record size value (Hind, [0035, 0037-0038], note faceting search based on file size buckets, note the user may select the file size facet value which is a record size value); and 
processing the given query utilizing the indexing structure by mapping the specified record size value to one or more of the size bucket indexes (Hind, [0035, 0037-0038], note faceting search based on file size buckets, note the user may select the file size facet value which is a record size value. When combined with the other references this would be for size bucket indexes, e.g. search indexes, as taught by Behnen); 
wherein mapping the specified record size value to the one or more size bucket index comprises: determining whether the specified record size value matches any of the textual string size labels (Hind, [0035-0039], note facet file size categories, note allowing the user to drill down to apply to a search result which means the labels are textual string size labels the user may select to apply to the query; note user-configurable facets); 
responsive to determining that the specified record size value matches a given one of the textual string size labels, returning each of at least a subset of records from a 
responsive to determining that the specified record size value does not match any of the textual string size labels, returning a subset of the records matching the specified record size value from the one or more of the size bucket indexes associated with the one or more nearest ones of the textual string size labels (Hind, [0035-0039], note facet file size categories; note user-configurable facets; note returning all results when no facet is selected. When combined with the other references this would be for size bucket indexes, e.g. search indexes, as taught by Behnen, and the object buckets as taught by Bakke);
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Hind, [0013, 0063], note processor coupled to a memory).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hind because this would improve the relevancy of the results presented to the user and improve the user experience (Hind, [0037]).
Behnen is in the same field of endeavor, information retrieval; 
Behnen teaches:

(Behnen, [0024, 0041], note that a search index may be created for each data source and the search index may include facets, note that facets may be based on file size which is interpreted to be a size bucket index for that data source.  When combined with the multiple size bucket data sources as taught by Lin this would result in multiple size bucket indexes based on file sizes);
	associating textual string size labels with respective ones of the size bucket indexes (Behnen, [0024, 0026, 0041-0042], note search indexes may include facets, and facets may be based on file size of the records in the data source which is interpreted to be size bucket indexes for the facet file size; note that the facets have textual string size labels such as “product” and therefore it is interpreted that the file size bucket indexes have textual string labels such as the ones taught by Hind)
processing the given query utilizing the indexing structure by mapping the specified record size value to one or more of the size bucket indexes (Behnen, [0024, 0041-0042], note processing a search request utilizing the search indexes that may be based on filed size, e.g. size bucket index, which is interpreted as mapping the specified record size value to at least one size bucket index)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Behnen because this would improve the efficiency of searching.
Bakke is in the same field of endeavor, data retrieval;
Bakke teaches:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bakke because this would improve data handling and efficiently viewing, accessing, and monitoring data stored in a data system (Bakke, [0004]).

Regarding Claim 2:
Lin, Hind, Behnen, and Bakke show the method as disclosed above;
Lin, Hind, Behnen, and Bakke further teach:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hind because this would improve the relevancy of the results presented to the user and improve the user experience (Hind, [0037]).

Regarding Claim 3:
Lin, Hind, Behnen, and Bakke show the method as disclosed above;
Lin, Hind, Behnen, and Bakke further teach:
wherein the plurality of records comprise network sessions in a network session database (Hind, [0002], note records may comprise network traffic histories, e.g. network sessions)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hind because this would improve the relevancy of the results presented to the user and improve the user experience (Hind, [0037]).

Regarding Claim 4:
Lin, Hind, Behnen, and Bakke show the method as disclosed above;
Lin, Hind, Behnen, and Bakke further teach:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hind because this would improve the relevancy of the results presented to the user and improve the user experience (Hind, [0037]).

Regarding Claim 5:
Lin, Hind, Behnen, and Bakke show the method as disclosed above;
Lin, Hind, Behnen, and Bakke further teach:
wherein indexing the given record comprises rounding down the size of the given record to a nearest one of the determined set of sizes (Lin, abstract, figure 3, column 1 line 59 – column 2 line 4, column 2 lines 36-64, note assigned records to the appropriate bucket for the bucket-index, note rounding records to place in buckets based on maximum record size of the bucket; for example in figure 3 bucket 1 has max size of 80 and bucket 2 has max size of 144, while a record of size 50 fits in both buckets it is rounded down to the closet bucket max size of 80 as opposed to being rounded up to be placed in the larger sized bucket of 144. When combined with the other references this would be for search indexes as taught by Behnen) (Behnen, [0024, 0041], note that a search index may be created for each data source and the search index may include facets, note that facets may be based on file size which is 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Behnen because this would improve the efficiency of searching.

Regarding Claim 7:
Lin, Hind, Behnen, and Bakke show the method as disclosed above;
Lin, Hind, Behnen, and Bakke further teach:
wherein the textual string size label comprise human- readable forms of the determined set of sizes for the size bucket indexes of the indexing structure (Lin, column 1 line 59 – column 2 line 4, column 4 lines 15-32 note specified sizes) (Hind, [0035, 0037-0038], note specified size is human readable and selectable) (Behnen, [0024, 0026, 0041-0042], note search indexes may include facets, and facets may be based on file size of the records in the data source which is interpreted to be size bucket indexes for the facet file size; note that the facets have textual string size labels such as “product” and therefore it is interpreted that the file size bucket indexes have textual string labels such as the ones taught by Hind)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hind because this would improve the relevancy of the results presented to the user and improve the user experience (Hind, [0037]).


Regarding Claim 8:
Lin, Hind, Behnen, and Bakke show the method as disclosed above;
Lin, Hind, Behnen, and Bakke further teach:
wherein the human-readable forms comprise textual string alias labels for byte size values of the determined set of sizes for the size bucket indexes of the indexing structure (Lin, column 1 line 59 – column 2 line 4, column 4 lines 15-32 note specified size comprises a textual string alias label, e.g. kilobytes and k for kilobytes) (Hind, [0035, 0037-0038], note specified size comprises a textual string alias label, e.g. kilobytes and megabytes as well as and kb and mb) (Behnen, [0024, 0026, 0041-0042], note search indexes may include facets, and facets may be based on file size of the records in the data source which is interpreted to be size bucket indexes for the facet file size; note that the facets have textual string size labels such as “product” and therefore it is interpreted that the file size bucket indexes have textual string labels such as the ones taught by Hind); 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hind because this would improve the relevancy of the results presented to the user and improve the user experience (Hind, [0037]).


Regarding Claim 10:
Lin, Hind, Behnen, and Bakke show the method as disclosed above;
Lin, Hind, Behnen, and Bakke further teach:
wherein the specified record size value comprises a range of record sizes, and wherein processing the given query comprises returning a subset of records in the one or more size bucket indexes falling within the range of record sizes (Lin, abstract, figure 3, column 1 line 59 – column 2 line 4, column 2 lines 36-64, note assigned records to the appropriate bucket for the bucket-index) (Hind, [0035-0037], note specified range of record sizes) (Behnen, [0024, 0041-0042], note processing a search request utilizing the search indexes that may be based on facets, e.g. size bucket index.  When combined with the other references this would include the facets as taught by Hind and size buckets as taught by Lin);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hind because this would improve the relevancy of the results presented to the user and improve the user experience (Hind, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Behnen because this would improve the efficiency of searching.

Regarding Claim 11:
Lin, Hind, Behnen, and Bakke show the method as disclosed above;
Lin, Hind, Behnen, and Bakke further teach:
wherein the range of record sizes spans two or more of the size bucket indexes, and wherein processing the given query comprises mapping the range of record sizes to at least two of the size bucket indexes and returning a subset of records in the at least two size bucket indexes failing within the range of record sizes (Lin, abstract, figure 3, column 1 line 59 – column 2 line 4, column 2 lines 36-64, note assigned records to the appropriate bucket for the bucket-index) (Hind, [0035-0037], note specified range of record sizes and when combined with the buckets taught by Lin this may span two or more of the size bucket indexes) (Behnen, [0024, 0041-0042], note processing a search request utilizing the search indexes that may be based on facets, e.g. size bucket index.  When combined with the other references this would include the facets as taught by Hind and size buckets as taught by Lin)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hind because this would improve the relevancy of the results presented to the user and improve the user experience (Hind, [0037]).

Regarding Claim 12:
Lin, Hind, Behnen, and Bakke show the method as disclosed above;
Lin, Hind, Behnen, and Bakke further teach:

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hind because this would improve the relevancy of the results presented to the user and improve the user experience (Hind, [0037]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Behnen because this would improve the efficiency of searching.

Regarding Claim 13:

Lin, Hind, Behnen, and Bakke further teach:
wherein receiving the given query comprises receiving activation of a selected one of the user-activatable interface features associated with a designated one of the size bucket indexes, and wherein processing the given query comprises modifying the graphical user interface to present a view of at least a subset of the records for the designated size bucket index associated with the selected user-activatable interface feature (Lin, abstract, column 2 lines 36-55, note allotting buckets in a storage medium and setting size limitations for a database index) (Hind, [0024, 0035-0038], note user interface with user-activatable features associated with the facets of record size bins, when combined with the size buckets indexes of Lin and Behnen these user interface features are associated with at least two of the size bucket indexes, e.g. multiple size facets; note the user selects or configures the facet of record size or size range to return results within those facets, e.g. buckets) (Behnen, [0024, 0041], note search index may include facets, e.g. buckets, and facets may be based on file size of the records in the data source. When combined with the other references this would be for the size bucket sources as taught by Lin and Hind);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hind because this would improve the relevancy of the results presented to the user and improve the user experience (Hind, [0037]).


Claim 15 discloses substantially the same limitations as claim 1 respectively, except claim 15 is directed to a computer program product comprising a non-transitory processor-readable storage medium while claim 1 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 1.

Claim 16 discloses substantially the same limitations as claim 5 respectively, except claim 16 is directed to a computer program product comprising a non-transitory processor-readable storage medium while claim 5 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 5.

Regarding Claim 17:
Lin, Hind, Behnen, and Bakke show the computer program product comprising a non-transitory processor-readable storage medium as disclosed above;
Lin, Hind, Behnen, and Bakke further teach:
wherein the program code when executed by the at least one processing device further causes the at least one processing device to provide a graphical user interface presenting user-activatable interface features associated with respective ones of at least two of the size bucket indexes (Lin, abstract, column 2 lines 36-55, note allotting buckets in a storage medium and setting size limitations for a database index) (Hind, 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hind because 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Behnen because this would improve the efficiency of searching.

Claim 18 discloses substantially the same limitations as claim 1 respectively, except claim 18 is directed to an apparatus while claim 1 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 1.

Claim 19 discloses substantially the same limitations as claim 5 respectively, except claim 19 is directed to an apparatus while claim 5 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 5.

Claim 20 discloses substantially the same limitations as claim 17 respectively, except claim 20 is directed to an apparatus while claim 17 is directed to a computer program product comprising a non-transitory processor-readable storage medium. Therefore claim 20 is rejected under the same rationale set forth for claim 17.

Regarding Claim 21:
Lin, Hind, Behnen, and Bakke show the method as disclosed above;
Lin, Hind, Behnen, and Bakke further teach:

returning a subset of the records from the given size bucket index associated with the nearest one of the determined set of sizes (Hind, [0035, 0037-0039], note facet file size categories, note if none of the file size facets are selected all the results will be returned which is interpreted to include the nearest one of the set of sizes of bucket indexes) (Behnen, [0024, 0041], note search index may include facets, e.g. buckets, and facets may be based on file size of the records in the data source. When combined with the other references this would be for the size bucket sources as taught by Lin and Hind).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hind because 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Behnen because this would improve the efficiency of searching.

Regarding Claim 22:
Lin, Hind, Behnen, and Bakke show the method as disclosed above;
Lin, Hind, Behnen, and Bakke further teach:
wherein the specified record size value comprises a specified record size range including a lower bound record size value and an upper bound record size value, and wherein mapping the specified record size value to the one or more size bucket indexes comprises: mapping the lower bound record size value down to a first nearest one of the determined set of sizes (Hind, [0035-0037], note specified range of record sizes. When combined with search indexes of Behnen being based on the file size this would mean the lower bound value would be mapped to the appropriate, e.g. nearest, bucket index size) (Behnen, [0024, 0041], note search index may include facets, e.g. buckets, and facets may be based on file size of the records in the data source. When combined with the other references this would be for the size bucket sources as taught by Lin and Hind); 
mapping the upper bound record size value down to a second nearest one of the determined set of sizes (Hind, [0035-0037], note specified range of record sizes. When combined with search indexes of Behnen being based on the file size this would mean 
returning (i) at least a first subset of records in a first one of the size bucket indexes from a first size bucket index associated with the first nearest one of the determined set of sizes, (ii) at least a second subset of records in a second one of the size bucket indexes from a second size bucket index associated with the second nearest one of the determined set of sizes, and (iii) records from any size bucket indexes having associated ones of the determined set of sizes between the first nearest one of the determined set of sizes and the second nearest one of the determined set of sizes. (Hind, [0035, 0037-0039], note facet file size categories, note the user may select and results are returned for the selected bucket.  When combined with the search index buckets of Behnen would mean that records for each index in the selected range would be returned) (Behnen, [0024, 0041], note search index may include facets, e.g. buckets, and facets may be based on file size of the records in the data source. When combined with the other references this would be for the size bucket sources as taught by Lin and Hind);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hind because this would improve the relevancy of the results presented to the user and improve the user experience (Hind, [0037]).
.

Claim Rejections - 35 USC § 103

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Hind, Behnen, Bakke, and Narayanaswamy et al. (US7284011)

Regarding Claim 14:
Lin, Hind, Behnen, and Bakke show the method as disclosed above;
Lin, Hind, Behnen, and Bakke further teach:
wherein the graphical user interface presents user- activatable interface features associated with a
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Hind because this would improve the relevancy of the results presented to the user and improve the user experience (Hind, [0037]).

a designated threshold number of the size bucket indexes most frequently accessed in the plurality of records
Narayanaswamy is in the same field of endeavor, data management;
Narayanaswamy further teaches:
a designated threshold number of the size bucket indexes most frequently accessed in the plurality of records (Narayanaswamy, claims 3 and 8, column 2 line 56 – column 3 line 21, column 9 line 58 – column 10 line 8, note interrogating the data responsive to the user request, note use of attributes and buckets, note threshold trigger values may pertain to the attribute values and the user may attach an action to the relevant threshold trigger.  When combined with the previously cited references this threshold would be for the recentness attribute, e.g. most frequently accessed, taught by Hind).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Narayanaswamy because this would improve the efficiency of the server processing queries (Narayanaswamy, column 2 lines 6-39).
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        3/25/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152